Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 5351762 A) in view of Carmine (US 4914899 A) and Keane (US 6691792 B2).

Regarding Claim 1, Bean discloses an edging attachment assembly (Bean: Fig. 1, item 10), said assembly comprising:
a weed trimmer having a pole (Bean: Fig. 1, items 10 and 12), a gear head being coupled to said pole (Bean: Fig. 1, items 13) and a trimming head being rotatably coupled to said gear head (Bean: Fig. 1, items 13 and 14; i.e., a trimming head contains the filaments within the gear head), said gear head being angled between said pole and said trimming head (Bean: Fig. 1, item 13); and 
a rolling unit being removably coupled to said pole of said weed trimmer (Bean: Fig. 1, item 11a), said rolling unit being oriented to extend along a perpendicular axis with respect to a rotational axis of said trimming head (Bean: Fig. 1, annotation 1, see below), when said rolling unit horizontally orienting said rotational axis of said trimming head when said rolling unit is positioned to roll along a support surface wherein said trimming head is configured to perform edging along a vertical edge (Bean: Fig. 1, annotation 1, see below), 

a plate (19) being attached to and extending downwardly away from said third edge of said saddle, said plate having a distal end with respect to said saddle (see Fig. 2-5, 19 has a distal end), and
a pair of rollers (21 and 29) being rotatably coupled to said plate, each of said rollers having an interior surface facing said plate, each of said rollers being spaced from said plate such that said interior surface is configured to be vertically aligned with the vertical edge. 
Bean does not disclose wherein said distal end of said plate is configured to extend below the support surface when said pair of rollers is positioned on the support surface.
In a similar string trimmer attachment, Carmine discloses a plate (34), a pair of rollers (40), wherein the distal end of said plate extends below the support surface (see Fig. 1-2), and wherein the plate is positioned to extend adjacent to the vertical edge. 
It would have been obvious to modify the plate disclosed by Bean to extend below the support surface and extend adjacent to the vertical edge, as disclosed by Carmine, to allow the operator to cut in a line parallel to a sidewalk to curb. 
Neither Bean nor Carmine disclose wherein each of said rollers has a rounded peripheral edge. 
In the same field of endeavor, Keane discloses a roller (60) with a rounded peripheral edge (see Fig. 3-4).
It has been held that changes in shape require only routine skill (MPEP.2144.04.IV.B).
It would be obvious to one of art skill in the art to modify Bean so that the rollers are rounded as disclosed by Keane, as an alternative design for the same rollers.




    PNG
    media_image1.png
    301
    511
    media_image1.png
    Greyscale

Bean Figure 1, Annotation 1

    PNG
    media_image2.png
    652
    897
    media_image2.png
    Greyscale

Bean Figure 2 Annotation 1

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 5351762 A) in view of Smith (US 7360350), Carmine (US 4914899 A) and Keane (US 6691792 B2).

Regarding Claim 3, Bean, in view of Carmine and Keane, teaches the edging attachment assembly according to claim 1, further comprising a pair of clamps (Bean: Fig. 2, item 27).
However, the combination does not disclose each of said clamps being hingedly coupled to said first edge of said saddle, each of said clamps having a distal end, said distal end of each of said clamps releasably engaging said second edge of said saddle for retaining said saddle around said pole, each of said clamps disengaging said second edge of said saddle for removing said pole from said saddle.

It would have been obvious to one of ordinary skill in the art to modify the structure of Bean to incorporate the hinged clamps to the saddle as taught by Smith for the benefit of providing a clamp with a generally curved, elongated shape (Smith: col. 2, lines 31-32) rather than use clamps with no hinge and therefore a fixed curved shape resulting in the possibility of using it for trimmers with poles of varying sizes, rather than limiting the size of the pole that can be used by using a clamp with a fixed curved shape (Smith: col. 2, lines 9-12).




Allowable Subject Matter
Claim 7 allowed.
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remarks dated 5/5/21 only address Bean (US 5351762 A), while the rejection of claim 1 uses the combination of Bean (US 5351762 A), Carmine, (US 4914899 A) and Keane (US 6691792 B2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671